TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 16, 2020



                                     NO. 03-18-00712-CR


                               Robert Eric Wade, III, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
         REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the district court’s judgment of conviction and

remands the case for a new trial. Appellee shall pay the costs of appeal both in this Court and in

the court below.